           Case 1:19-cv-00214-AJ Document 20-1 Filed 02/18/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                                )
                                               )
v.                                             )       Civil Action No.: 1:19-CV-00214-AJ
                                               )
DeMoulas Super Markets, Inc. d/b/a             )
Market Basket, and                             )
Dennis Labatte                                 )


                             AFFIDAVIT OF DONA FEENEY, ESQ.

        I, Dona Feeney, upon my oath depose and say:

     1. I am attorney licensed to practice in the United States District Court for the District of

        New Hampshire and represent the interests of DeMoulas Super Markets, Inc. and Dennis

        LaBatte in this matter. I am fully familiar with the facts of this case.

     2. I make this affidavit in support of the Defendants’ reply to the Plaintiff’s objection to

        Defendants’ motion for summary judgment.

     3. Enclosed is a true and accurate copy of excerpts of the deposition of Jennifer Artesi,

        taken November 7, 2019.




        Date: __02.18.20_____                                  ____/s/ Dona Feeney_______

                                                               Dona Feeney, Esq.
         Case 1:19-cv-00214-AJ Document 20-1 Filed 02/18/20 Page 2 of 2




STATE OF NEW HAMPSHIRE
MERRIMACK COUNTY, SS.

The above-named DONA FEENEY, ESQ., being first duly sworn, appeared before me on the
above date, under oath executed the foregoing affidavit and acknowledged that the statements
given above are true and correct to the best of his knowledge and belief.


                                                   _______Stephanie Champagne._______
                                            Notary Public / Justice of the Peace
                                            My Commission Expires: _11/22/2022___
